Citation Nr: 1104759	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include a result of exposure to herbicides. 

2.  Entitlement to service connection for a psychiatric 
disability, to include depression and post-traumatic stress 
disorder (PTSD). 

3.  Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling. 

4.  Entitlement to an initial rating in excess of 10 percent for 
L5 radiculopathy with weakness associated with lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on periods of active duty from January 1958 to 
January 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Jackson, Mississippi, (hereinafter RO).  

The issues other than entitlement to service connection for 
coronary artery disease are addressed in the REMAND portion of 
the decision below and require additional development or 
processing and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed to have coronary artery disease 
and served in the Republic of Vietnam during the time period when 
exposure to herbicides is presumed.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with respect 
to the issue, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for coronary artery 
disease.  This is so because the Board is taking favorable action 
with respect to this claim in the decision below.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

A presumption of service connection now exists if a Veteran is 
diagnosed to have certain enumerated diseases associated with 
exposure to certain herbicide agents, to include ischemic heart 
disease (including, but not limited to, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery).  See 38 
C.F.R. §§ 3.307, 3.309 (2010); 38 U.S.C.A. § 1116 (West 2002).  A 
Veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that he 
or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The medical evidence of record clearly establishes that the 
Veteran has been diagnosed to have coronary artery disease.  In 
addition, it is presumed that the Veteran was exposed to 
herbicide agents while he was stationed in the Republic of 
Vietnam because such service occurred during the time frame set 
out by regulation as shown by way of the Veteran's service 
department records.   

As it is presumed the Veteran was exposed to herbicides as a 
result of his service in the Republic of Vietnam, and he has been 
diagnosed to have coronary artery disease, the Veteran is 
entitled to service connection for this disability on a 
presumptive basis under 38 C.F.R. § 3.309(e).  Therefore, the 
Board grants the claim of entitlement to service connection for 
coronary artery disease.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).


ORDER

Entitlement to service connection for coronary artery disease is 
granted. 


REMAND

The service treatment reports reflect treatment, to include the 
prescription of medication (Melarill), at a mental hygiene clinic 
in October 1975 for psychiatric problems said to be due to 
"neurotic depression" and anxiety syndrome.  The post service 
evidence also reflects treatment for psychiatric problems, with 
diagnoses to include adjustment disorder.  The Veteran was 
awarded Social Security disability benefits in June 2005 on the 
basis of disability listed as organic mental disorders and 
affective/mood disorders.  A VA examination that includes an 
opinion as to whether the Veteran has a psychiatric disability as 
a result of the psychiatric problems demonstrated during service 
has not been conducted.  In addition, reports from a private 
psychologist in December 2005 reflects the Veteran linking an 
increase in depression due to his back disability, and there is 
of record no VA medical opinion addressing whether there is any 
portion of the Veteran's psychiatric disability that is the 
result of or has been aggravated by service connected back 
disability.  Given the evidence as set forth above, the Board 
concludes that a VA examination that includes an opinion as to 
whether the Veteran's psychiatric disability is the result of 
service or service-connected back disability must be conducted in 
order to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, in light of the fact that the service personnel 
records that have been obtained do not appear to be complete in 
that they do not reflect the nature of the Veteran's duty during 
his three tours of duty in Vietnam, given the Veteran's claim 
that he has PTSD as a result of such service in Vietnam, the RO 
upon remand will be directed to obtain any additional service 
personnel records documenting the nature of the Veteran's service 
in Vietnam that may be in existence.  The VA examiner who 
conducts the examination requested above will also be asked to 
determine whether the Veteran has a PTSD as a result of his 
service in Vietnam.  

The Veteran's October 2006 communication represents a timely 
notice of disagreement with the February 2006 rating decision 
that assigned a 10 percent rating for lumbosacral strain and 
granted service connection at a 10 percent rating for L5 
radiculopathy with weakness associated with lumbosacral strain.  
As such, the Board is obligated to remand the claims for 
entitlement to a rating in excess of 10 percent for lumbosacral 
strain and an initial rating in excess of 10 percent for L5 
radiculopathy with weakness associated with lumbosacral strain 
for the issuance of a statement of the case that addresses these 
issues and provides notification of the Veteran's appellate 
rights with respect to these issues.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the case is REMANDED for the 
following action:

1.  The RO is to attempt to obtain any 
additional service personnel records which 
may be available, in particular those 
reflecting the nature of the Veteran's duty 
during his three tours of duty in Vietnam.  
If such records are not available, this 
fact should be documented in writing.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether the Veteran has a psychiatric 
disorder that is a result of the 
psychiatric symptoms shown during service 
or his service connected back disability, 
to include by way of aggravation.  The 
examiner should also determine whether a 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor or stressors that support 
that diagnosis.  A complete rationale for 
all opinions expressed should be provided 
in the examination report.  The claims 
folders should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

3.  The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issues of a 
rating in excess of 10 percent for 
lumbosacral strain and an initial rating in 
excess of 10 percent for L5 radiculopathy 
with weakness associated with lumbosacral 
strain.  38 C.F.R. § 19.26 (2010).  The 
Veteran is reminded that to vest the Board 
with jurisdiction over either issue, a 
timely substantive appeal with respect to 
this issue must be filed.  38 C.F.R. § 
20.202 (2010).  If the Veteran perfects the 
appeal as to either issue, the case must be 
returned to the Board for appellate review 
of the issue.

4.  Following the development requested 
with respect to this claim requested above, 
the claim for service connection for a 
psychiatric disability to include 
depression and PTSD must be readjudicated 
by the RO.  If this readjudication does not 
result in a complete grant of all benefits 
sought by the Veteran in connection with 
this claim, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
addressing this issue and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


